DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 5, 8, 12, 15, 16, 18, and 19 have been amended as per the amendment filed on 7/16/2019.
Currently Claims 1-20 are pending and prosecuted.

Drawings

The drawings are objected to because several of the annotations on the figures and the drawings themselves are too blurry to read and comprehend. For example: 
Figures 6A-6F, the annotations for numbers 411-413 are too small and blurry to be properly read. 
Figures 8, all the annotations for numbers 410+ are illegible

Figure 13, the circuit is too small for the page causing the annotations of the components to be difficult to read
Figure 15, the timing diagram is blurry and has parts missing in the timing diagram.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takasugi et al., US Patent Publication 2018/0337682, henceforth known as Takasugi.


Regarding Claim 1, Takasugi discloses a shift register (Abstract; a gate shift register), comprising: 
a first input sub-circuit, configured to receive a first input signal from a first input terminal and output a banking output control signal (Figure 5; [0057-0058]; a first sensing control block BK1A receives a carry signal C(n-2) (first input signal from a first input terminal) and controls a voltage on node Q1 (output a banking output control signal)); 
a second input sub-circuit, configured to receive a second input signal from a second input terminal and output a display output control signal (Figure 5; [0063]; transistors T1 and T1a are considered by the examiner to be the second input sub-circuit. T1 receives carrying signal C(n-3) (second input signal from a second input terminal) and outputs a voltage on node Q1 (output a display output control signal); 
an output sub-circuit, configured to output a composite output signal via an output terminal under control of a first node (Figure 5; [0066-0067]; output block BK4 outputs an image display gate pulse SCOUT(n)  (composite output signal via an output terminal) based on node Q1), wherein the composite output signal includes a display output signal outputted in a display period of time and a blanking output signal outputted in a blanking period of time which are independent of each other (Figure 2, 3, and 5; [0066-0067];  [0113]; wherein the gate shift register outputs an image display gate pulse during a display period, and a sensing gate pulse in a vertical blanking interval BP, display period and vertical blanking interval are independent of each other).

Regarding Claim 2, Takasugi discloses a gate driving circuit (Abstract; a gate shift register), comprising N rows of shift registers connected in cascades, the shift register being the shift register according to claim 1, where N is an integer greater than 1 (Figure 1; [0025]; the gate shift register are cascade-connected to another), 
a second input terminal of a first stage of shift register is connected to a second signal line (Figure 5; [0063]; the examiner considers the carrying signal C(n-3) to  be supplied by a “second signal line”), and 
a first input terminal thereof is connected to a first signal line (Figure 5; [0057-0058]; the examiner considers the carrying signal C(n-2) to be supplied by a “first signal line”); 
(Figure 6 and 7F; [0077-0082]; [0098]; during period F there is an overlap of output signals SCOUT(n) and SCOUT(n+1)).

Regarding Claim 3, Takasugi discloses wherein an output terminal of an i-th stage of shift register is connected to a first input terminal of an (i+1)-th stage of shift register, where i is an integer, 1< i ≤ N (Figure 5; [0066-0069]; the examiner considers the connection of node N3 from STGn  to STGn+1 to be an output terminal from STGn to a first input terminal of STGn+1).

Regarding Claim 4, Takasugi discloses wherein a second input terminal of the i-th stage of shift register is connected to an output terminal of an (i-k)-th stage of shift register, where k is an integer greater than 1, and i is an integer greater than 2 (Figure 5; [0063]; carrying signal C(n-3) of STGn is connected to an output terminal of STGn-3,  ).

Regarding Claim 5, Takasugi discloses wherein the shift register further comprises: 
a display reset sub-circuit, configured to reset the first node under control of a display reset control signal inputted via a display reset terminal (Figure 5; [0063]; [0101]; Transistor T3n and T3na are configured to “reset” node Q1 in response to the carry signal C(n+3), which is considered as “display reset control signal inputted via a display reset terminal”).

(Figure 5; [0063]; [0101]; Transistors T3n and T3na are connected to an output terminal of STGn+3)

Regarding Claim 7, Takasugi discloses wherein m is greater than k (Figure 5; m, as described above, is interpreted to be n+3, and k is interpreted to be n-3, thus m is > k).

Regarding Claim 8, Takasugi discloses wherein a first input sub-circuit comprises: 
a charging sub-circuit, configured to input a first input signal to a blanking pull-up control node according to the first input signal (Figure 5; [0059]; transistor T1 is configured to provide carry signal C(n-2) to node N1); 
a storing sub-circuit, having a terminal is connected to the blanking pull-up control node, configured to store a blanking pull-up control signal (Figure 5; [0059]; capacitor Cst1 is connected to Node N1 through transistor Tc or Tb, and configured to store a “blanking pull-up control signal”); 
an isolating sub-circuit, configured to input a blanking output control signal to the first node according to the blanking pull-up control signal in a blanking period of time of a frame (Figure 3 and 5; [0045]; [0059]; transistors T1b and T1c are considered to be the “isolating sub-circuit” and configured to input a “blanking output control signal” to node Q1 during a vertical blanking interval BP).

Regarding Claim 9, Takasugi discloses wherein the shift register further comprises: 
a blanking reset sub-circuit, configured to reset the first node and/or the output terminal under control of a blanking reset control signal before the blanking period of time of the frame ends up (Figure 3 and 5; [0044]; [0063]; transistors T3nb and T3nc are considered to be the “blanking reset sub-circuit” and configured to reset node Q1 under the control of global start signal VSP (blanking reset control signal) which occurs before the end of the vertical blanking interval BP).

Regarding Claim 10, Takasugi discloses wherein the output sub-circuit comprises at least one shift signal output terminal and at least one pixel signal output terminal (Figure 5; [00660067]; output block Bk4 comprises a “shift signal output terminal” C(n) and a “pixel signal output terminal” SCOUT(n)).

Regarding Claim 11, Takasugi discloses wherein the shift register further comprises: 
a pull-down control sub-circuit, configured to control a potential of a pull-down node according to the first node (Figure 5; [0065]; invert block Bk3 is considered to be the pull-down control sub-circuit and control a voltage on node Qbo (pull down node) based on node Q1 (first node)); 
a pull-down sub-circuit, configured to pull down the first node and the output terminal to a non-operation potential under control of the pull-down node (Figure 5; [0065]; transistors T31a and T31b are considered to be the “pull-down sub-circuit” and configured to control the voltage on node Q1 and the “output terminal” to GVSS2 (non-operation potential) based on the control of node Qbo ).

Regarding Claim 12, Takasugi discloses wherein the charging sub-circuit comprises 
a charging transistor, having a first electrode and/or control electrode connected to the first input terminal, and a second electrode connected to the blanking pull-up control node (Figure 5; [0059]; transistor T1 has a first electrode connected C(n-2), and a second electrode connected to node N1 (blanking pull-up control node)); and 
the storing sub-circuit comprises a first capacitor, having a first terminal is connected to the blanking pull-up control node (Figure 5; [0059]; capacitor Cst1 has  terminals connected to Node n1 through transistors Tc or Tb); and 
the isolating sub-circuit comprises a first isolating transistor and a second isolating transistor (Figure 3 and 5; [0045]; [0059]; transistors T1b (first isolating transistor) and T1c (second isolating transistor), wherein a control terminal of the first isolating transistor is connected to the blanking pull-up control node (Figure 3 and 5; [0045]; [0059]; Control terminal of T1b is connected to node N1 through transistor Tb), and a first electrode of the second isolating transistor is connected to a second electrode of the first isolating transistor (Figure 3 and 5; [0045]; [0059]; a first electrode of T1c is connected to the second electrode of T1b), a second electrode of the second isolating transistor is connected to the first node (Figure 3 and 5; [0045]; [0059]; a second electrode of T1c is connected to node Q1), and a control electrode of the second isolating transistor is connected to an isolating control signal line (Figure 3 and 5; [0045]; [0059]; the gate of T1c is connected to RESET (isolating control signal line)).

Regarding Claim 13, Takasugi discloses wherein a second input sub-circuit comprises a first display input transistor, having a first electrode connected to the first node, and a second electrode and/or control electrode connected to the second input terminal (Figure 5; [0063]; Transistor T1a has a first electrode connected to node Q1 and a second electrode connected to carry signal C(n-3) through T1) ; 
the output sub-circuit comprises an output transistor and an output capacitor (Figure 5; [0066-0067]; transistor T6 and capacitor cst2), wherein a first electrode of the output transistor is connected to an output clock signal line (Figure 5; [0066-0067]; T6 has an electrode connected to SCCLK(n)), a second electrode of the output transistor is connected to the output terminal ((Figure 5; [0066-0067]; a second electrode of T6 is connected to SOCUT(n)), and a control electrode of the output transistor is connected to the first node (Figure 5; [0066-0067]; gate of T6 is connected to node Q1), and a first terminal of the output capacitor is connected to the first node, and a second terminal of the output capacitor is connected to the output terminal (Figure 5; [0066-0067]; capacitor Cst2 is connected between node Q1 and SCOUT(n)).

Regarding Claim 14, Takasugi discloses wherein the second input sub-circuit further comprises a second display input transistor (Figure 5; [0066-0067]; transistor T1), having a first electrode is connected with a control electrode of the second display input (Figure 5; [0066-0067]; transistor T1 has a first electrode connected to the gate of itself and is connected to the first electrode of T1a (through itself). T1 also has a second electrode connected to node Q1 through T1a).

Regarding Claim 15, Takasugi discloses wherein the display reset sub-circuit comprises a display reset transistor, having a first electrode connected to the first node, a control electrode connected to a display reset control terminal, and a second electrode connected to a display reset signal line (Figure 5; [0063]; [0101]; transistor T3n has a first electrode connected to node Q1, a gate connected to C(n+3), and a second electrode connected to GVSS2, through T3na, which the examiner considers as the “display reset signal line”).

Regarding Claim 16, Takasugi discloses wherein the blanking reset sub-circuit comprises a first blanking reset transistor, having a first electrode connected to the first node, a control electrode connected to a blanking reset control terminal, and a second electrode connected to a blanking reset signal line (Figure 3 and 5; [0044]; [0063]; T3nb has a first electrode connected to node Q1, a gate connected to VSP and a second electrode connected to GVSS2, which the examiner considers as a “blanking reset signal line”).

(Figure 3 and 5; [0044]; [0063];  transistor T3nc has a first electrode connected to SCOUT(n) through T3nb and CST2, a gate connected to VSP, and second electrode to GVSS2) .

Regarding Claim 18, Takasugi discloses wherein the pull-down control sub-circuit comprises a first pull-down control transistor and a second pull-down control transistor (Figure 5; [0065]; transistor T41 and T5q ), wherein a first electrode of the first pull-down control transistor is connected with a control electrode of the first pull-down control transistor and connected to a pull-down control signal line (Figure 5; [0065]; transistor T41 has a first electrode connected to the gate electrode which are both connected to GVDDo (pull-down control signal line)), a second electrode of the first pull-down control transistor is connected to the pull-down node (Figure 5; [0065]; T41 has a second electrode connected to Qbo), a first electrode of the second pull-down control transistor is connected to the pull-down node, a control electrode of the second pull-down control transistor is connected to the first node, and a second electrode of the second pull-down control transistor is connected to a pull-down signal line(Figure 5; [0065]; T5q  has a first electrode connected to Qbo, a gate electrode connected to node Q1, and a second electrode connected to GVSS2 (pull-down signal line)); 
(Figure 5; [0065]; transistors T31a and T31b), wherein a first electrode of the first pull-down transistor is connected to the first node, a control electrode of the first pull-down transistor is connected to the pull-down node, a second electrode of the first pull-down transistor is connected to the pull-down signal line (Figure 5; [0065]; transistor T31a comprises a first electrode connected to node Q1, a gate connected to node Qbo, and a second electrode connected to GVSS2, through T31b), a first electrode of the second pull-down transistor is connected to the output terminal, a control electrode of the second pull-down transistor is connected to the pull-down node, and a second electrode of the second pull-down transistor is connected to the pull-down signal line (Figure 5; [0065]; transistor T31b has an electrode that is connected to SCOUT(n) through T31a and CST2, has a gate electrode connected to Qbo, and has a second electrode connected to GVSS2).

Regarding Claim 19, Takasugi discloses a display apparatus, characterized in that, the display apparatus comprises comprising the gate driving circuit according claim 2 (Abstract; a gate shift register for an OLED display).

Regarding Claim 20, Takasugi discloses a driving method applicable to the shift register according to claim 1 (Figure 3 and 5; a timing of the gate shift register), the method comprising: 
an display period of time of a frame (Figure 2 and 3; [0040-0046]; an image data writing period WP), comprising: 
(Figure 2 and 3; [0040-0046];  during image data writing period WP, carry signal is high, thus C(n-3) is set high turning on supplying a voltage to node Q1 ); 
in a first output phase, outputting, by an output sub-circuit, a first output signal under control of the first node (Figure 2 and 3; [0040-0046]; as seen in Figure 2, SCOUT(n) sends out a voltage during image data writing period WP); 
an blanking period of time of the frame (Figure 2 and 3; [0040-0046]; vertical blanking period BP), comprising: 
in a second control phase, inputting, by a first input sub-circuit, a blanking output control signal to the first node (Figure 2 and 3; [0040-0046]; during the blanking period, first sensing control block BK1A provides a voltage to node Q-node); 
in a second output phase, outputting, by an output sub-circuit, a second output signal under control of the first node (Figure 2 and 3; [0040-0046]; the output block BK4 outputs an image display gate pulse SCOUT(n) as seen in Figure 3).

Allowable Subject Matter

The examiner has identified various concepts and subject matter that appear to distinguish over the current prior art made of record. The examiner invites the applicant to a telephone or video conference interview to discuss this subject matter in order to expedite prosecution of the application towards allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699